Appeal from a judgment (denominated order) of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered October 9, 2013 in a proceeding pursuant to CPLR article 78. The judg*1445ment confirmed the determination of respondent to deny the application of petitioner for a driver’s license and dismissed the petition.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioner commenced this CPLR article 78 proceeding challenging respondent’s determination pursuant to 15 NYCRR 136.5 (b) (2) denying her application for a driver’s license. Supreme Court properly confirmed the determination and dismissed the petition on the ground that the determination was “neither irrational nor arbitrary and capricious” (Matter of Sacandaga Park Civic Assn. v Zoning Bd. of Appeals of Town of Northampton, 296 AD2d 807, 809 [2002]). Petitioner’s facial challenge to 15 NYCRR part 136 is not preserved for our review, and we therefore do not address it (see Matter of U.S. Energy Dev. Corp. v New York State Dept. of Envtl. Conservation, 118 AD3d 1381, 1383 [2014]).
Present — Centra, J.P., Peradotto, Carni, Sconiers and DeJoseph, JJ.